Title: To Benjamin Franklin from Jean Rousseaux, 14 October 1779
From: Rousseaux, Jean
To: Franklin, Benjamin


Monsieur.A Wakefield. Le 14. octobre 1779
Je me fait l’honneur de vous Ecrire cette lettre Pour vous prié davoir la bonte de me faire L’honneur de vouloir me rendre le Service de vous interesse Pour moy au Sujet de mon Echange. Jespere Monsieur cette grace de vous nayant personne qui puise mieu faire cela que vous: aupres de mon ministre. Jespere Monsieur que vous ne moublier Pas. Ayant deja Servit au Service du congre et ayant ette pris Sur lexemton Capt. henry Jonchon ainsy Monsieur jay ette assey Malheureux. de reste 6. moy en prison a plimouth et Jespere cette grace de vous. Jay ette pris Sur le Compte de mourepas de Dunkurque en qualite de premie Lieutenant Jespere Monsieur que vous ne Moublire Pas et vous en aure toute Les obligation posible.
Jay Lhonneur dettre avec respect Monsieur Votre tres heumble et tres obt. Serviteur
Jean Rousseaux
 
Addressed: A Monsieur. / Monsieur le Docteur / franquelin Embassadeur des /Ameriquain a / Passy
Notation: Jean Rousseau
